Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 01/14/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Examiner notes that the Application claims priority to provisional applications 62/357,567 (filed 07/01/2016), 62/377,917 (filed 08/22/2016), 62/472,899 (filed 03/17/2017) and 62/472,743 (filed 03/17/2017).  
However, support for “receiving, from a session management function (SMF), a first Non-Access Stratum (NAS) message indicating a Packet Data Unit (PDU) session re- establishment; and transmitting a second NAS message indicating a PDU session establishment request, the second NAS message including a first PDU session ID and a second PDU session ID; wherein the first PDU session ID is associated with an existing PDU session for which the PDU session re-establishment is requested and the second PDU session ID is associated with a new PDU session to be established” can only be found starting in priority application 62/472,899 (filed 03/17/2017).  
In other words, there is no mention of a PDU session reestablishment request by an SMF entity nor is there mention of a NAS message that is transmitted that includes multiple PDU session IDs in the priority documents 62/357,567 (filed 07/01/2016) and 62/377,917 (filed 08/22/2016).  
As such, Claim 1 and corresponding dependent claims that involve the PDU session re-establishment request and the PDU session establishment request comprising the first and second PDU session IDs will be examined with an effective filing date of March 17, 2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,116,334. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1, Patent 11,116,334 teaches A method for use in a wireless transmit/receive unit (WTRU), the method comprising: (Claim 1 lines 1-2)
receiving, from a network node, a first non-access stratum (NAS) message indicating a packet data unit (PDU) session re-establishment; and (Claim 1 lines 3-5)
transmitting a second NAS message that is a mobility management (MM) message indicating a PDU session establishment request, wherein the MM message includes a session management (SM) message, an old PDU session ID, and a new PDU session ID, wherein the SM message includes the new PDU session ID, (Claim 1 lines 6-11)
wherein the old PDU session ID is associated with an existing PDU session and the new PDU session ID is associated with a new PDU session to be established. (Claim 1 lines 12-16)

Regarding Claim 2, Patent 11,116,334 teaches The method of claim 1, further comprising: determining the old PDU session ID based on the first NAS message; and generating the new PDU session ID to establish the new PDU session. (Claim 2)

Regarding Claim 3, Patent 11,116,334 teaches The method of claim 1, wherein the first NAS message includes the old PDU session ID associated with the existing PDU session. (Claim 3)

Regarding Claim 4, Patent 11,116,334 teaches The method of claim 1, further comprising: transmitting the second NAS message to a second network node performing an access and mobility function (AMF), wherein the SM message of the second NAS message is directed to the second network node and the network node for performing a session management function. (Claim 4)

Regarding Claim 5, Patent 11,116,334 teaches The method of claim 1, wherein the SM message further includes an indication of a PDU type, and an indication of a Service Session Continuity (SSC) mode. (Claim 5)

Regarding Claim 6, Patent 11,116,334 teaches The method of claim 5, wherein the SSC mode includes an SSC mode 1, an SSC mode 2 and an SSC mode 3. (Claim 6)

Regarding Claim 7, Patent 11,116,334 teaches The method of claim 6, wherein the SSC mode 3 allows the WTRU to establish the new PDU session before the existing PDU session is terminated. (Claim 7)

Regarding Claim 8, Patent 11,116,334 teaches The method of claim 1, further comprising: releasing the existing PDU session with a network node performing a first user plane function (UPF); and establishing the new PDU session with a network node performing a second UPF. (Claim 8)

Regarding Claim 9, Patent 11,116,334 teaches A wireless transmit/receive unit (WTRU) comprising:  (Claim 9 line 1)
a processor; a receiver; and a transmitter,  (Claim 9 lines 2 and 6.  Claim 10, line 1)
the processor and the receiver configured to receive, from a network node, a first non-access stratum (NAS) message indicating a packet data unit (PDU) session re-establishment; and  (Claim 9 lines 2-5)
the processor and the transmitter configured to transmit a second NAS message that is a mobility management (MM) message indicating a PDU session establishment request, wherein the MM message includes a session management (SM) message, an old PDU session ID, and a new PDU session ID, wherein the SM message includes the new PDU session ID, (Claim 9 lines 6-12)
wherein the old PDU session ID is associated with an existing PDU session and the new PDU session ID is associated with a new PDU session to be established. (Claim 9 lines 13-17)

Regarding Claim 10, Patent 11,116,334 teaches The WTRU of claim 9, wherein the processor is configured to: determine the old PDU session ID based on the first NAS message; and generate the new PDU session ID to establish the new PDU session. (Claim 10)

Regarding Claim 11, Patent 11,116,334 teaches The WTRU of claim 9, wherein the first NAS message includes the old PDU session ID associated with the existing PDU session. (Claim 11)

Regarding Claim 12, Patent 11,116,334 teaches The WTRU of claim 9, wherein the processor and the transmitter are further configured to transmit the second NAS message to a second network node performing an access and mobility function (AMF) wherein the SM message of the second NAS message is directed to the second network node and the network node for performing a session management function. (Claim 12)

Regarding Claim 13, Patent 11,116,334 teaches The WTRU of claim 9, wherein the SM message further includes an indication of a PDU type, and an indication of a Service Session Continuity (SSC) mode. (Claim 13)

Regarding Claim 14, Patent 11,116,334 teaches The WTRU of claim 13, wherein the SSC mode includes an SSC mode 1, an SSC mode 2 and an SSC mode 3. (Claim 14)

Regarding Claim 15, Patent 11,116,334 teaches The WTRU of claim 14, wherein the SSC mode 3 allows the WTRU to establish the new PDU session before the existing PDU session is terminated. (Claim 15)

Regarding Claim 16, Patent 11,116,334 teaches The WTRU of claim 9, further comprising a processor configured to: release the existing PDU session with a network node performing a first user plane function (UPF); and establish the new PDU session with a network node performing a second UPF. (Claim 16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 1-3, 10-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.502 V0.2.0 “Procedures for the 5G System; Stage 2”, (Feb. 2017, from IDS filed 01/14/2022) to 3GPP (hereinafter “3GPP”) in view of US 2019/0182895 A1 (foreign priority date of Feb. 21, 2017, from IDS filed 01/14/2022) to Ding et al. (hereinafter “Ding”) and US 2018/0227743 A1 to Faccin et al. (hereinafter “Faccin”)

Regarding Claim 1, 3GPP teaches A method for use in a wireless transmit/receive unit (WTRU), the method comprising: 
receiving, from a network node, a first non-access stratum (NAS) message indicating a packet data unit (PDU) session re-establishment; and (Section 4.3.5.1, discloses PDU session anchor relocation for SSC Mode 2 for a UE (i.e. WTRU).  The SMF (i.e. network node) determines UPF relocation needs to be performed, and sends a NAS message with PDU Session Re-establishment required)
transmitting a second NAS message that is a mobility management (MM) message indicating a PDU session establishment request, wherein the MM message includes a session management (SM) message, and a new PDU session ID, wherein the SM message includes the new PDU session ID, (Section 4.3.5.1, discloses in Step 4, the UE initiates PDU session establishment procedure with UPF2.  Section 4.3.2.2 further discloses UE requested PDU session establishment, where a PDU session establishment request is transmitted to an AMF (i.e. MM message). Section 4.3.2.2.1 further discloses in order to establish a new PDU session, the UE generates a NAS Message (S-NSSAI, DNN, PDU Session ID (i.e. new session ID), N1 SM information (SM message)) to the AMF.
3GPP further teaches an old PDU session ID and a new PDU session ID, wherein the old PDU session ID is associated with an existing PDU session and the new PDU session ID is associated with a new PDU session to be established. (Section 4.3.5.2 discloses step 2, in which the NAS message sent by the SMF to the UE, includes the PDU session ID (i.e. first PDU session ID) to be released.  Section 4.3.2.2.1, illustrates the UE sending a NAS message including a PDU session ID, where the UE generates the new PDU session ID (i.e. new PDU session ID))
3GPP does not explicitly teach the second NAS message includes the old PDU session ID and a new PDU session ID.
However, in a similar field of endeavor, Ding teaches in Figure 5 and [0139], illustrates a session and service continuity mode of SSC Mode 3. Figure 5 and [0147], illustrates step S517, in which a Session establishment request (second message) is sent by the UE to the AMF, and subsequently forwarded to a corresponding SMF, in which step S517 is the same as step S417.  As disclosed in [0102]-[0107], S417 is a session establishment request message sent to the AMF, where if the UE assigns a new session ID (which is different from the ID of the PDU session 1 (i.e. old PDU session)) to the new PDU session, the session establishment request carries the new session ID (i.e. new  PDU session ID) and the ID of the PDU session 1 (i.e. old PDU Session ID), or carries the new session ID, the identifier of the UE, and the ID of the PDU session 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of 3GPP to include the above limitations as suggested by Ding, such that the SMF can sense information about session management, such as the SSC mode, and determine whether to reselect an SMF, so that the SMF selected in this method is more proper than an SMF selected by AMF in the prior art as indicated in [0064] of Ding.

3GPP discloses in Section 4.3.2.2.1, the N1 SM container of the NAS message sent to the AMF comprises the PDU session establishment request, but 3GPP/Ding does not explicitly teach wherein the SM message includes the new PDU session ID.
However, in a similar field of endeavor, Faccin teaches in [0074] and [0095], a NAS message including a PDU session establishment request within SM information to AMF, The NAS message or PDU session establishment request may include a session-NSSAI (S-NSSAI), a DNN associated with the DN, a PDU session identifier, SM information, a PDU type, an SSC mode, and protocol configuration options. UE 115-b may generate and transmit a new PDU session identifier for each new or additional PDU session. AMF 210-a may identify the PDU session identifier received in the NAS message or PDU session establishment request as a new PDU session identifier (e.g., no existing PDU sessions of UE 115-b use the PDU session identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of 3GPP/Ding to include the above limitations as suggested by Ding, in order to enable optimized user plane anchoring for minimization of user plane relocation due to UE mobility as indicated in [0005] of Faccin.

Regarding Claim 2, 3GPP/Ding/Faccin teaches The method of claim 1, further comprising: 3GPP further teaches determining the old PDU session ID based on the first NAS message; and generating the new PDU session ID to establish the new PDU session. (Section 4.3.5.2 discloses step 2, in which the NAS message sent by the SMF to the UE, includes the PDU session ID (i.e. first PDU session ID) to be released.  Section 4.3.2.2.1, illustrates the UE sending a PDU session establishment request (i.e. second message), including a new PDU session ID, where the UE generates the new PDU session ID (i.e. second PDU session ID))

Regarding Claim 3, 3GPP/Ding/Faccin teaches The method of claim 1, wherein 3GPP further teaches the first NAS message includes the old PDU session ID associated with the existing PDU session.

Regarding Claim 4, 3GPP/Ding/Faccin teaches The method of claim 1, further comprising: 3GPP further teaches transmitting the second NAS message to a second network node performing an access and mobility function (AMF), wherein the SM message of the second NAS message is directed to the second network node and the network node for performing a session management function. (Figure 4.3.2.2.1-1, illustrates PDU session establishment request within the NAS message transmitted by the UE to an AMF, the NAS message comprising N1 SM information (i.e. SM message). The SM information may contain SM PDU DN Request Container containing information for the PDU session authorization by the external DN. The AMF determines that the message corresponds to a request for a new PDU Session based on the PDU Session ID that is not used for any existing PDU Session(s) of the UE. The AMF selects an SMF as described in TS 23.501 [2], clause 6.3.2.  From AMF to SMF:  SM Request (Subscriber Permanent ID, DNN, S-NSSAI, PDU Session ID, AMF ID, N1 SM information, User location information, Access Technology Type).)

Regarding Claim 5, 3GPP/Ding/Faccin teaches The method of claim 1, wherein 3GPP further teaches the SM message further includes an indication of a PDU type, and an indication of a Service Session Continuity (SSC) mode. (Section 4.3.2.2.1, discloses the N1 SM information including the PDU session establishment request, where the PDU Session Establishment Request may include a PDU Type, SSC mode, Protocol Configuration Options)

Regarding Claim 6, 3GPP/Ding/Faccin teaches The method of claim 5, wherein 3GPP further teaches the SSC mode includes an SSC mode 1, an SSC mode 2 and an SSC mode 3. (Section 4.3.5.1 and 4.3.5.2, discloses SSC modes 2 and 3)

Regarding Claim 7, 3GPP/Ding/Youn teaches The method of claim 6, wherein 3GPP further teaches the SSC mode 3 allows the WTRU to establish the new PDU session before the existing PDU session is terminated. (Section 4.3.5.2, discloses SSC mode 3, in which PDU session establishment with UPF2 is performed before releasing the session with UPF1)

Regarding Claim 8, 3GPP/Ding/Faccin teaches The method of claim 1, further comprising: 3GPP further teaches releasing the existing PDU session with a network node performing a first user plane function (UPF); and establishing the new PDU session with a network node performing a second UPF.(Section 4.3.5.1, discloses The following procedure is triggered by SMF in order to relocate PDU session anchor serving a PDU session of SSC mode 2 for a UE. This procedure releases the existing PDU session associated with an old PDU session anchor (i.e. UPF1 in figure 4.3.5.1-1))

Regarding Claim 9, A wireless transmit/receive unit (WTRU) comprising: (Section 4.3.5.1, discloses PDU session anchor relocation for SSC Mode 2 for a UE (i.e. WTRU). Examiner further notes the 3GPP specification is for a 5G system as per title) 
a processor; a receiver; and a transmitter, the processor and the receiver configured to (Section 4.3.2.2, discloses a UE (i.e. WTRU) performing a PDU session establishment including transmitting and receiving of messages. UEs are well known to include processors for performing instructions)
receive, from a network node, a first non-access stratum (NAS) message indicating a packet data unit (PDU) session re-establishment; (Section 4.3.5.1, discloses PDU session anchor relocation for SSC Mode 2 for a UE (i.e. WTRU).  The SMF (i.e. network node) determines UPF relocation needs to be performed, and sends a NAS message with PDU Session Re-establishment required) and 
the processor and the transmitter configured to transmit a second NAS message that is a mobility management (MM) message indicating a PDU session establishment request, wherein the MM message includes a session management (SM) message, and a new PDU session ID, wherein the SM message includes the new PDU session ID, (Section 4.3.5.1, discloses in Step 4, the UE initiates PDU session establishment procedure with UPF2.  Section 4.3.2.2 further discloses UE requested PDU session establishment, where a PDU session establishment request is transmitted to an AMF (i.e. MM message). Section 4.3.2.2.1 further discloses in order to establish a new PDU session, the UE generates a NAS Message (S-NSSAI, DNN, PDU Session ID (i.e. new session ID), N1 SM information (SM message)) to the AMF.
3GPP further teaches an old PDU session ID and a new PDU session ID, wherein the old PDU session ID is associated with an existing PDU session and the new PDU session ID is associated with a new PDU session to be established. (Section 4.3.5.2 discloses step 2, in which the NAS message sent by the SMF to the UE, includes the PDU session ID (i.e. first PDU session ID) to be released.  Section 4.3.2.2.1, illustrates the UE sending a NAS message including a PDU session ID, where the UE generates the new PDU session ID (i.e. new PDU session ID))
3GPP does not explicitly teach the second NAS message includes the old PDU session ID and a new PDU session ID.
However, in a similar field of endeavor, Ding teaches in Figure 5 and [0139], illustrates a session and service continuity mode of SSC Mode 3. Figure 5 and [0147], illustrates step S517, in which a Session establishment request (second message) is sent by the UE to the AMF, and subsequently forwarded to a corresponding SMF, in which step S517 is the same as step S417.  As disclosed in [0102]-[0107], S417 is a session establishment request message sent to the AMF, where if the UE assigns a new session ID (which is different from the ID of the PDU session 1 (i.e. old PDU session)) to the new PDU session, the session establishment request carries the new session ID (i.e. new  PDU session ID) and the ID of the PDU session 1 (i.e. old PDU Session ID), or carries the new session ID, the identifier of the UE, and the ID of the PDU session 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of 3GPP to include the above limitations as suggested by Ding, such that the SMF can sense information about session management, such as the SSC mode, and determine whether to reselect an SMF, so that the SMF selected in this method is more proper than an SMF selected by AMF in the prior art as indicated in [0064] of Ding.

3GPP discloses in Section 4.3.2.2.1, the N1 SM container of the NAS message sent to the AMF comprises the PDU session establishment request, but 3GPP/Ding does not explicitly teach wherein the SM message includes the new PDU session ID.
However, in a similar field of endeavor, Faccin teaches in [0074] and [0095], a NAS message including a PDU session establishment request within SM information to AMF, The NAS message or PDU session establishment request may include a session-NSSAI (S-NSSAI), a DNN associated with the DN, a PDU session identifier, SM information, a PDU type, an SSC mode, and protocol configuration options. UE 115-b may generate and transmit a new PDU session identifier for each new or additional PDU session. AMF 210-a may identify the PDU session identifier received in the NAS message or PDU session establishment request as a new PDU session identifier (e.g., no existing PDU sessions of UE 115-b use the PDU session identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of 3GPP/Ding to include the above limitations as suggested by Ding, in order to enable optimized user plane anchoring for minimization of user plane relocation due to UE mobility as indicated in [0005] of Faccin.

Claims 10-16 are rejected for having the same limitations as claims 2-8, respectively, except the claims are in apparatus format.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477